                        Case 2:21-cv-00691-DLR Document 2 Filed 04/21/21 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                           for the

                                                  District of Arizona
                             Erik Johnson                     )
                               Plaintiff(s)                   )
                                                              )      Civil Action No.
                                    v.                        )
                                                              )
                            Proctorio Inc.                    )
                              Defendant(s)                    )


                                                SUMMONS IN A CIVIL ACTION

 TO:     (Defendant’s name and address)
            Proctorio Inc.
            c/o CT Corporation System
            3800 N. Central Ave., Suite 460
            Phoenix, AZ 85012

               A lawsuit has been filed against you.

             Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if
     you are the United States or a United States agency, or an officer or employee of the United States described in Fed.
     R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under
     Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s
     attorney, whose name and address are:

          Eric M. Fraser                                                Cara Gagliano
          OSBORN MALEDON, P.A.                                          Andrew Crocker
          2929 N. Central Ave., Suite 2100                              Hannah Zhao
          Phoenix, Arizona 85012-2793                                   ELECTRIC FRONTIER FOUNDATION
          efraser@omlaw.com                                             815 Eddy Street
          (602) 640-9000                                                San Francisco, California 94109
                                                                        cara@eff.org
                                                                        andrew@eff.org
                                                                        zhao@eff.org
                                                                        (415) 436-9333

             If you fail to respond, judgment by default will be entered against you for the relief demanded in the
      complaint. You also must file your answer or motion with the court.


                                                                     CLERK OF COURT


Date:
                                                                                Signature of Clerk or Deputy Clerk
                        Case 2:21-cv-00691-DLR Document 2 Filed 04/21/21 Page 2 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

          This summons for (name of individual and title, if any)

was received by me on (date)                                        .

              I personally served the summons on the individual at (place)

                                                                                         on (date)                                   ; or

              I left the summons at the individual’s residence or usual place of abode with (name)

                                                                           , a person of suitable age and discretion who resides there,

          on (date)                                                     , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                       , who is

          designated by law to accept service of process on behalf of (name of organization)

                                                                                   on (date)                                       ; or

              I returned the summons unexecuted because                                                                              ; or

              Other (specify):



          My fees are $                        for travel and $               for services, for a total of $                 .

          I declare under penalty of perjury that this information is true.


Date:
                                                                                           Server’s signature



                                                                                         Printed name and title




                                                                                           Server’s address

Additional information regarding attempted service, etc:
